By the Court.
1. The treasurer of a city or village having a board of water-works trustees is required, under section 8, chapter 1, division 8, of the municipal code of 1878 (75 Ohio L. 342), to disburse the water-works funds deposited with him in accordance with section 7 of said act, upon orders drawn by the board of trustees and signed by one of the trustees and countersigned by the clerk of the waterworks.
2. Such an order must show upon its face that it is the order of the trustees. The refusal to pay an order drawn in the following form

“Water-Works Order.

“City Water-Works Oeeioe, \
“ Columbus, 0., January 13,1879. j

“Treasurer of Franklin County :

“ $39.00. Pay to the order of S. P. Axtell, Secretary, *70thirty-nine dollars, for miscellaneous expenses, and charge to water-works fund.
“ D. H. Royce, Trustee.
“ S. P.' Axtell, Secretary,”
does not put the treasurer in default, as it does not show that it is the order of the trustees.

Peremirtory writ refused.